Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 2 Page 1 of 76




                                                                   Exhibit 2, Page 56
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 2 Page 2 of 76




                                                                   Exhibit 2, Page 57
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 2 Page 3 of 76




                                                                   Exhibit 2, Page 58
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 2 Page 4 of 76




                                                                   Exhibit 2, Page 59
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 2 Page 5 of 76




                                                                   Exhibit 2, Page 60
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 2 Page 6 of 76




                                                                   Exhibit 2, Page 61
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 2 Page 7 of 76




                                                                   Exhibit 2, Page 62
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 2 Page 8 of 76




                                                                   Exhibit 2, Page 63
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 2 Page 9 of 76




                                                                   Exhibit 2, Page 64
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 10 of 76




                                                                   Exhibit 2, Page 65
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 11 of 76




                                                                   Exhibit 2, Page 66
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 12 of 76




                                                                   Exhibit 2, Page 67
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 13 of 76




                                                                   Exhibit 2, Page 68
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 14 of 76




                                                                   Exhibit 2, Page 69
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 15 of 76




                                                                   Exhibit 2, Page 70
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 16 of 76




                                                                   Exhibit 2, Page 71
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 17 of 76




                                                                   Exhibit 2, Page 72
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 18 of 76




                                                                   Exhibit 2, Page 73
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 19 of 76




                                                                   Exhibit 2, Page 74
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 20 of 76




                                                                   Exhibit 2, Page 75
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 21 of 76




                                                                   Exhibit 2, Page 76
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 22 of 76




                                                                   Exhibit 2, Page 77
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 23 of 76




                                                                   Exhibit 2, Page 78
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 24 of 76




                                                                   Exhibit 2, Page 79
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 25 of 76




                                                                   Exhibit 2, Page 80
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 26 of 76




                                                                   Exhibit 2, Page 81
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 27 of 76




                                                                   Exhibit 2, Page 82
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 28 of 76




                                                                   Exhibit 2, Page 83
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 29 of 76




                                                                   Exhibit 2, Page 84
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 30 of 76




                                                                   Exhibit 2, Page 85
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 31 of 76




                                                                   Exhibit 2, Page 86
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 32 of 76




                                                                   Exhibit 3, Page 87
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 33 of 76




                                                                   Exhibit 3, Page 88
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 34 of 76




                                                                   Exhibit 3, Page 89
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 35 of 76




                                                                   Exhibit 3, Page 90
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 36 of 76




                                                                   Exhibit 3, Page 91
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 37 of 76




                                                                   Exhibit 3, Page 92
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 38 of 76




                                                                   Exhibit 3, Page 93
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 39 of 76




                                                                   Exhibit 3, Page 94
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 40 of 76




                                                                   Exhibit 3, Page 95
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 41 of 76




                                                                   Exhibit 3, Page 96
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 42 of 76




                                                                   Exhibit 3, Page 97
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 43 of 76




                                                                   Exhibit 3, Page 98
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 44 of 76




                                                                   Exhibit 3, Page 99
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 45 of 76




                                                                  Exhibit 3, Page 100
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 46 of 76




                                                                  Exhibit 3, Page 101
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 47 of 76




                                                                  Exhibit 3, Page 102
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 48 of 76




                                                                  Exhibit 3, Page 103
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 49 of 76




                                                                  Exhibit 3, Page 104
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 50 of 76




                                                                  Exhibit 3, Page 105
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 51 of 76




                                                                  Exhibit 3, Page 106
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 52 of 76




                                                                  Exhibit 3, Page 107
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 53 of 76




                                                                  Exhibit 3, Page 108
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 54 of 76




                                                                  Exhibit 3, Page 109
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 55 of 76




                                                                  Exhibit 3, Page 110
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 56 of 76




                                                                  Exhibit 3, Page 111
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 57 of 76




                                                                  Exhibit 3, Page 112
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 58 of 76




                                                                  Exhibit 3, Page 113
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 59 of 76




                                                                  Exhibit 3, Page 114
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 60 of 76




                                                                  Exhibit 3, Page 115
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 61 of 76




                                                                  Exhibit 3, Page 116
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 62 of 76




                                                                  Exhibit 3, Page 117
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 63 of 76




                                                                  Exhibit 3, Page 118
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 64 of 76




                                                                  Exhibit 3, Page 119
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 65 of 76




                                                                  Exhibit 3, Page 120
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 66 of 76




                                                                  Exhibit 3, Page 121
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 67 of 76




                                                                  Exhibit 3, Page 122
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 68 of 76




                                                                  Exhibit 3, Page 123
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 69 of 76




                                                                  Exhibit 3, Page 124
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 70 of 76




                                                                  Exhibit 3, Page 125
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 71 of 76




                                                                  Exhibit 3, Page 126
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 72 of 76




                                                                  Exhibit 3, Page 127
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 73 of 76




                                                                  Exhibit 3, Page 128
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 74 of 76




                                                                  Exhibit 3, Page 129
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 75 of 76




                                                                  Exhibit 3, Page 130
Case 2:19-bk-14989-WB   Doc 47-1 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 2 Page 76 of 76




                                                                  Exhibit 3, Page 131
